Citation Nr: 0122220	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  97-14 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.  He died on January [redacted], 1994.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision 
rendered by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  This matter was previously 
before the Board in July 1998, at which time the case was 
remanded to the RO for additional development.  


REMAND

The Board's July 1998 remand directed that the RO, among 
other things, contact the U.S. Chemical and Biological 
Defense Command (CBDEFCOM) for assistance.  In so doing, the 
RO was to provide "as much information as possible including 
the service number, Social Security number, date and location 
of test, type of test, and the unit to which the veteran was 
assigned."  (Quoting the language of M21-1, Pt. III, Para. 
5.18.)  However, a review of the record reveals that the RO's 
April 2000 letter to CBDEFCOM did not include all of this 
information.  The appellant was specifically asked for more 
information to give to CBDEFCOM, which she then provided in 
October 1999, but these specifics were not later forwarded to 
CBDEFCOM by the RO.  Additionally, although SMRs appear to 
confirm that veteran was assigned to 182nd Infantry division, 
I Company throughout much of his service, this information 
was not given to CBDEFCOM; the RO only indicated that he 
served with TEC 4 CMP HQ DETACH 70D MP BN.  Moreover, the 
SMRs also indicate that the veteran was treated in November 
1943 at the 71st Station Hospital, Fiji, indicating that the 
veteran was on Fiji during World War II as the appellant has 
claimed.  Such information was not communicated to CBDEFCOM.  
Further, CBDEFCOM did not appear to undertake research of 
whether the veteran's unit was involved in mustard gas 
training in Fiji, only whether the veteran himself was 
involved.  Assuming that the veteran did serve with the 182nd 
Infantry division, I Company, and that elements of that unit 
were assigned to Fiji, evidence that mustard gas training or 
testing occurred on Fiji at the time his unit was there would 
constitute evidence corroborating the appellant's claim.  

The July 1998 remand also directed the RO to contact that 
National Personnel Records Center (NPRC) concerning the 
claimed involvement in mustard gas or other chemical weapons 
training "and to search all alternative sources for these 
records."  Although the claims file includes documentation 
from the NPRC that no such records were available, as they 
were apparently destroyed in a 1973 fire at its storage 
facility, there is no evidence that the RO attempted to 
search other alternative sources for such records.  In this 
instance, the Board finds that the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) may have information 
that would aid in the search for information on whether the 
veteran, or any unit he was assigned to, may have been 
involved in mustard gas/chemical weapons training while 
stationed on Fiji during World War II.  

The Board observes that the July 1998 remand conferred on the 
appellant the right to compliance with the remand orders, as 
a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  However, as already explained herein, the Board's 
remand orders were not entirely met.  Thus, the RO is 
required to conduct the development requested by the Board in 
order for the appellant's claim to be fully and fairly 
adjudicated. 

The Board additionally notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  VA has since issued regulations 
consistent with the enactment of this law.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

The Veterans Claims Assistance Act of 2000 and implementing 
regulations require the RO to obtain medical evidence 
relevant to the circumstances regarding the illness 
responsible for his death.  VA must attempt to ascertain 
whether the "acute leukemia" listed on the veteran's 
certificate of death was "nonlymphocytic leukemia" in order 
that it may be determined whether there was any connection 
between the veteran's terminal illness and military service, 
including whether there is a basis for entitlement to a 
presumption of service incurrence under 38 C.F.R. § 3.316 
(2000).  As such, the RO must attempt to obtain the veteran's 
medical records, either from VA or private sources, related 
to his leukemia, including terminal hospital and/or medical 
records.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied.  The appellant 
should be given an opportunity to 
supplement the record and/or identify any 
additional sources of evidence, including 
medical records, relevant to her claim of 
service connection for the cause of the 
veteran's death.  This should include the 
possible location(s) of all medical 
records related to the veteran's 
leukemia, up to and including those 
prepared in conjunction with his death.  

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) in an attempt to 
determine whether any of the units he 
served with participated in chemical 
weapons training involving nitrogen or 
sulfur mustard gas and/or Lewisite on 
Fiji or elsewhere during the time he was 
assigned to such unit(s).  

3.  The RO should then contact the U.S. 
Chemical and Biological Defense Command 
(CBDEFCOM) and ask it to search for 
information regarding the veteran's 
exposure to mustard gas or Lewisite.  The 
RO should send CBDEFCOM all the 
information necessary for such a search, 
including the information provided by the 
appellant in October 1999, and the 
veteran's service with the 182nd Infantry 
Division, I Company, and apparent service 
in Fiji during World War II, or to the 
extent such information may be verified 
by USASCRUR.  Any other relevant 
information obtained from the USASCRUR 
should also be provided to CBDEFCOM.  If 
there are no records specific to the 
veteran, then general information about 
whether the unit(s) he was assigned to 
participated in any chemical testing 
involving mustard gas or Lewisite should 
be sought.  All materials obtained should 
be associated with the file.  

4.  The RO should obtain all medical 
records, from VA or private sources, 
related to the veteran's leukemia, 
including terminal hospital and/or 
medical records leading up to and 
including his death.

5.  The RO should undertake any 
additional development it deems 
necessary.  After all required 
notification and development have been 
completed, the RO should take 
adjudicatory action.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

The appellant should be given an opportunity to respond to 
the supplemental statement of the case.  No action is 
required of the appellant until she receives further notice; 
however, the appellant may submit additional evidence and/or 
argument.  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
information.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


